Citation Nr: 0409469	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person, or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance or at the housebound rate.  In September 2002, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2003.  In May 2003, the 
substantive appeal (VA Form 1-9) was received and the current 
appeal ensued.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

2.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.

3.  The veteran does not have a single disability rated as 
one hundred percent disabling and an additional, separate and 
distinct, disability ratable at 60 percent or more which 
involves different anatomical segments or bodily systems.  

4.  The veteran is not substantially confined to his dwelling 
and the immediate premises due to his disabilities.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person or at 
the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b)(c), 1521(d)(e) (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This -"fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was provided notice consistent with 
the first three requirements of the VCAA in a letter to him 
dated in March 2002, a few months prior to the decision on 
appeal.  Although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  Specifically, the appellant's SOC issued in 
April 2003, included the specific language of 38 C.F.R. 
§ 3.159(b)(1).  All that the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  The record also shows the 
veteran was examined for VA purposes in connection with this 
claim.  


II.  Special Monthly Pension

A.  Aid and Attendance Benefits  

A veteran in receipt of non-service-connected pension may 
receive pension at a higher rate if in need of regular aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002).  A person 
is considered in need of regular aid and attendance of 
another if such person is a patient in a nursing home; or 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another; or 
establishes a factual need for aid and attendance.  A veteran 
is considered blind with corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  38 U.S.C.A. § 1502(b) (West 
2002).; 8 C.F.R. § 3.351(c) (2003).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2003).  

Here, the veteran has been in receipt of non-service 
connected pension benefits, effective from 1993.  More 
recently, the record shows in May 2001, the veteran was 
privately hospitalized for shortness of breath.  While 
hospitalized, a chest x-ray revealed pulmonary edema, and 
cardiomegaly.  He was determined to have congestive heart 
failure resulting from a hypertensive state.  He received 
treatment to control his blood pressure.  After 
stabilization, he was discharged home.  

In April 2002, the veteran underwent an aid and attendance 
and housebound evaluation.  He was noted to have a back 
condition, high blood pressure, cataracts, polycythemia vera, 
and an old cerebrovascular accident.  The veteran was noted 
to have traveled to the examination in a private car, alone.  
He was also noted to be living with his wife.  He did not 
require an attendant to report to the examination and was not 
hospitalized or permanently bedridden.  His vision revealed 
bilateral pseudophakia with intraocular implant, and 
refraction error corrected by his eyeglasses.  He was 
determined to be competent and capable of managing his own 
benefit payments.  He had the capacity to protect himself and 
was independent to perform his daily needs requirements.  

At the examination he complained of low back pain, pain in 
the knees and ankles, with swelling episode, irregular sleep, 
anorexia, cramps and numbness in the legs, headaches, and 
episodes of shortness of breath.  He reported that during his 
typical day, he cooked in his home, walked the house premises 
area, went to the stores, exercised in the home and was 
active in the home.  Physical examination revealed the 
veteran's posture to be erect, his gait was normal and he was 
obese.  His blood pressure was 160/94 on three readings.  He 
had degenerative joint disease, arthritis of the upper 
extremity joints with satisfactory function.  He also was 
noted to have osteoarthritis of the knees and ankle joints, 
limited flexion of the legs, enthesopathic changes of the 
patella, satisfactory musculoskeletal function with left 
minimal hemiparesis residual.  There was no evidence of 
weakness, satisfactory coordination, satisfactory balance, 
with slow locomotion, but satisfactory for his age.  He had 
degenerative joint disease of the vertebral spine, chronic 
low back pain, and degenerative disc disease of the spine, 
status post lumbar laminectomy, with a well-healed scar.  The 
examiner noted that the veteran ambulated alone, with 
satisfactory locomotion, and was able to walk without the 
assistance of another or without the use of a mechanical aid.  
He was able to leave his home at any time.  A diagnostic test 
revealed adequate biventricular function and x-rays reported 
hepatomegaly with mild diffuse parenchymal liver disease.  

In September 2002, the veteran underwent another VA aid and 
attendance examination.  It was noted that he was not 
accompanied to the examination and that he was not 
hospitalized.  His weight was 240 pounds and he was 6 foot, 2 
inches.  His blood pressure was 130/80, and the examiner 
indicated that he had an impaired gate.  He was noted to do 
better with a cane.  He had good posture but looked 
chronically ill.  He was noted to have no restrictions of the 
spine, trunk, or neck.  He was noted to have no bladder loss, 
some dizziness, and some loss of memory.  He was able to walk 
100 feet without the assistance of another person, and he did 
require a cane for walking.  His diagnosis was 
cerebrovascular accidents.  The examiner indicated that the 
veteran required the daily personal health care of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  

VA outpatient treatment records show that the veteran was 
seen on an outpatient treatment basis from January 2003 to 
March 2003 for medication refills and follow-up treatment for 
his ongoing medical conditions.  

In July 2003, the veteran underwent a VA aid and attendance 
and housebound examination.  It was noted that he had 
cerebrovascular accident, left hemiparesis, myocardial 
infarction, polyneuropathy, herniated nucleus pulposus and 
laminectomy, thrombophlebitis of the legs, high blood 
pressure, and cataracts.  The veteran was noted to be 
77 years old, and came to the examination accompanied by a 
neighbor friend.  He was also noted to be living alone in a 
rented apartment.  He was not hospitalized, not bedridden, or 
wheelchair ridden.  The presence of psuedophakia with 
intraocular lens implants was noted and that the veteran's 
refraction error was not satisfactorily corrected with 
eyeglasses.  The examiner stated that the veteran was 
competent and capable to manage his benefit payments.  He was 
described as independent with respect to his daily living 
needs requirements, but with some limitation to walking.  The 
veteran's typical day consisted of alternately sitting and 
walking, and watching television.  He had a walker in the 
home premises, he cooked his own food or ate at an outside 
restaurant.  He took care of light duties in his home and 
went to stores and medical appointments.  He lived alone.  

The veteran was described as having an erect posture and 
walked with the assistance of a cane.  His blood pressure at 
the time of the examination was 170/100; 170/100; and 
175/105.  He had degenerative joint disease of the upper 
extremity joints with satisfactory musculoskeletal function, 
coordination, and sensory function.  He had satisfactory 
extension and flexion of the upper extremity.  He had 
degenerative joint disease of the lower extremity joints with 
grade 2 edema or the legs, thrombophlebitis evidenced in the 
legs, and peripheral vascular insufficiency in both legs.  He 
had slow motion, limitation due to weakness of the knee 
joint, satisfactory coordination, and no muscular atrophy.  
Further, he had loss of balance on occasion, his propulsion 
was slow, he had short step locomotion, and he walked with 
the assistance of a cane.  The examiner noted that although 
the veteran walked slowly alone with the assistance of a 
walking cane, he was able to walk without the assistance of 
another person.  The examiner also indicated that the veteran 
was able to leave his home or immediate premises at any time, 
but he recommended company in the future.  

The Board has thoroughly reviewed the evidence of record in 
light of the veteran's contentions.  The evidence does not 
show the veteran meets the criteria sufficient to warrant aid 
and attendance benefits.  He has not contended, nor has he 
presented evidence, that he is blind or nearly blind based on 
VA criteria.  The VA aid and attendance examination 
specifically indicates that he has refractive error, but not 
that he is blind.  He is not in a nursing home and has 
presented no evidence that he is in need of nursing care.  He 
appears to be able to feed himself, shave himself, bathe 
unassisted, eat and attend to the needs of nature unassisted.  
He is also able to walk 100 feet unassisted.  He complains of 
arthritis of the knees, and upper extremities, but, in a 
typical day, he walks around his home and if he does not 
prepare his own food, he goes out to a restaurant.  On two 
occasions when the veteran underwent VA aid and attendance 
examinations, he was noted to have come to the examinations 
alone.  On his most recent examination, the examiner 
indicated that he was accompanied by a neighbor, and that 
although he is able to leave his premises at any time, it is 
recommended that he be accompanied by another in the future.  
It was also noted that he is able to walk adequately, and is 
not wheelchair bound.  Since the veteran is able to care for 
his daily needs, is not in a nursing home and is not blind, 
the preponderance of the evidence is against the claim of 
entitlement to special monthly pension based on the need for 
aid and attendance of another person.  

B.  Housebound

A veteran in receipt of non-service-connected pension may 
receive pension at the housebound rate if he has a disability 
rated as permanent and total and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or 
disabilities is permanently housebound but does not qualify 
for pension at the aid and attendance rate.  38 U.S.C.A. 
§ 1521(e) (West 2002).

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout the veteran's lifetime.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(d) (2003).  

After a thorough review of the record, it is clear that the 
veteran does not meet the provisions for housebound benefits.  
First, he does not have a single disability rated as 
100 percent, (the highest being rated at 60 percent).  
Secondly, the evidence of record does not show that the 
veteran is substantially confined to his dwelling and it is 
not reasonably certain that his disabilities will result in 
his confinement throughout his lifetime.  The veteran is able 
to ambulate with a cane and is not bedridden or wheelchair 
bound.  He can walk unassisted.  He is able to cook his own 
food, walks around his house, and when he does not cook his 
own food, he eats at an outside restaurant.  He is able to 
live alone.  Although it has been suggested that he be 
accompanied in the future when he goes out, he is not 
confined to his dwelling place.  In light of the foregoing, 
the veteran does not qualify for special monthly pension on 
account of being housebound.  



ORDER

Special monthly pension based on the need for the aid and 
attendance of another person or at the housebound rate is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



